 



PROMISSORY NOTE

 

$45,000.00 As of April 5, 2012   Radnor, Pennsylvania

FOR VALUE RECEIVED, Universal Business Payment Solutions Acquisition
Corporation, a Delaware corporation (“Maker”), promises to pay to the order of
UBPS Services, LLC, a Delaware limited liability company (“Payee”), the
principal sum of Forty Five Thousand Dollars and No Cents ($45,000.00) in lawful
money of the United States of America, on the terms and conditions described
below.

 

1.                   Principal. The principal balance of this Note shall be
repayable on the earlier of (i) one year from the date hereof and (ii) the date
on which Maker consummates an initial business combination.

 

2.                   Interest. No interest shall accrue or be payable on the
unpaid principal balance of this Note.

 

3.                   Application of Payments. All payments shall be applied
first to payment in full of any reasonable costs incurred in the collection of
any sum due under this Note, including (without limitation) reasonable
attorneys’ fees, then to the reduction of the unpaid principal balance of this
Note.

 

4.                   Events of Default. The following shall constitute Events of
Default:

 

(a)                 Failure to Make Required Payments. Failure by Maker to pay
the principal of this Note within five (5) business days following the date when
due.

 

(b)                 Voluntary Bankruptcy, Etc. The commencement by Maker of a
voluntary case under Title 11, United States Bankruptcy Code of 1978, as now
constituted or hereafter amended (“the Federal Bankruptcy Code”), or any other
applicable federal or state bankruptcy, insolvency, reorganization,
rehabilitation or other similar law, or the consent by it to the appointment of
or taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of Maker or for any substantial part of
its property, or the making by it of any assignment for the benefit of
creditors, or the failure of Maker generally to pay its debts as such debts
become due, or the taking of corporate action by Maker in furtherance of any of
the foregoing.

 

(c)                 Involuntary Bankruptcy, Etc. The entry of a decree or order
for relief by a court having jurisdiction in the premises in respect of Maker in
an involuntary case under the Federal Bankruptcy Code, as now or hereafter
constituted, or any other applicable federal or state bankruptcy, insolvency or
other similar law, or appointing a receiver, liquidator, assignee, custodian,
trustee, sequestrator (or similar official) of Maker or for any substantial part
of its property, or ordering the winding-up or liquidation of its affairs, and
the continuance of any such decree or order unstayed and in effect for a period
of 60 consecutive days.

 

5.                   Remedies. (a) Upon the occurrence of an Event of Default
specified in Section 4(a), Payee may, by written notice to Maker, declare this
Note to be due and payable, whereupon the principal amount of this Note, and all
other amounts payable hereunder, shall become immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

 

(b)                 Upon the occurrence of an Event of Default specified in
Sections 4(b) and 4(c), the unpaid principal balance of, and all other sums
payable with regard to, this Note shall automatically and immediately become due
and payable, in all cases without any action on the part of Payee.

 

6.                   Waivers. Maker and all endorsers and guarantors of, and
sureties for, this Note waive presentment for payment, demand, notice of
dishonor, protest and notice of protest with regard to the Note and Maker agrees
that any real estate that may be levied upon pursuant to a judgment obtained by
virtue hereof, on any writ of execution issued hereon, may be sold upon any such
writ in whole or in part in any order desired by Payee.

 



 

 

 

7.                   Unconditional Liability. Maker hereby waives all notices in
connection with the delivery, acceptance, performance, default or enforcement of
the payment of this Note, and agrees that its liability shall be unconditional,
without regard to the liability of any other party, and shall not be affected in
any manner by any indulgence, extension of time, renewal, waiver or modification
granted or consented to by Payee, and consents to any and all extensions of
time, renewals, waivers, or modifications that may be granted by Payee with
respect to the payment or other provisions of this Note, and agree that
additional makers, endorsers, guarantors or sureties may become parties hereto
without notice to them or affecting their liability hereunder.

 

8.                   Assignment. Maker shall not assign its rights or delegate
its obligations hereunder without the prior written consent of Payee. Payee may
freely assign its rights or delegate its obligations without any consent
whatsoever of Maker.

 

9.                   Notices. Any notice, request, demand, waiver, consent,
approval or other communication that is required or permitted to be given to
either party hereunder shall be in writing and shall be deemed given only if
delivered to such party personally (including by recognized overnight courier),
or sent to such party by facsimile transmission (promptly followed by a
hard-copy delivered in accordance with this Section 9), or by registered or
certified mail (return receipt requested), with postage and registration or
certification fees thereon prepaid, addressed to the party at its address set
forth below:

 

If to Maker:

 

Universal Business Payment Solutions Acquisition Corporation

Radnor Financial Center

150 North Radnor-Chester Road, Suite F-200

Radnor, Pennsylvania 19087

ATTN: Bipin Shah, Chief Executive Officer

 

If to Payee:

 

UBPS Services, LLC

Radnor Financial Center

150 North Radnor-Chester Road, Suite F-200

Radnor, Pennsylvania 19087

ATTN: Bipin Shah, Member

 

or to such other address as either party may have specified in a notice duly
given to the other party as provided herein. Such notice, request, demand,
waiver, consent, approval or other communication will be deemed to have been
given as of the date so delivered, telegraphed or mailed.

 

10.                Construction. This Note shall be governed by, and construed
in accordance with, the laws of the State of New York. This Note qualifies as an
instrument for the payment of money only, under Section 3213 of the Civil
Practice Law and Rules of the State of New York.

 

11.                Severability. Any provision contained in this Note that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 



 

 



 

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed as of the day and year first above written.

 

UNIVERSAL BUSINESS PAYMENT SOLUTIONS ACQUISITION CORPORATION

 

By: ________________________________

Name: Bipin C. Shah

Title: Chief Executive Officer



 

 



